                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MISSOURI
                          EASTERN DIVISION

DOUGLAS McPHERSON,                           )
                                             )
             Plaintiffs,                     )
                                             )
      vs.                                    )      Case No. 4:15CV00009 HEA
                                             )
MEGAN J. BRENNAN,                            )
Postmaster General,                           )
United States Postal Service,                 )
                                              )
             Defendants.                     )

                  OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendant’s Motion to Strike Plaintiff’s

Jury Demand, [Doc. No. 33], filed on July 2, 2018. Plaintiff filed his

Memorandum in Opposition to Defendant’s Motion to Strike Plaintiff’s Jury

Demand, [Docket. No. 34], on July 17, 2018. For the reasons set forth below,

Defendant’s Motion o Strike Plaintiff’s Jury Demand, [Doc. No. 33] is granted.

                                Facts and Background

      Plaintiff brought this action pursuant to the Age Discrimination in

Employment Act (“ADEA”) alleging that Defendant discriminated against him

based on his age when she failed to hire him for the criminal investigator position

that he sought. [Doc. 15]. In his Amended Complaint, Petitioner demanded a trial

by jury. [Doc. 15].
                                STANDARD OF REVIEW

       Rule 39(a)(2) of the Federal Rules of Civil Procedure is clear in its mandate

of considerations. When a trial by jury is demanded it is required unless “the

court, on motion or on its own, finds that on some of all of those issues there is no

federal right to a jury trial.” Fed. R. Civ. P. 39(a)(2)

                                        DISCUSSION

        It is axiomatic the Seventh Amendment right to a jury trial does not apply

to lawsuits against the federal government. Lehman v. Nakshian, 453 U.S. 156,

160 (1981). “In an action involving federal funds, a plaintiff is only entitled to a

jury trial if Congress has granted that right by statute.” Gunter v. Farmers Ins. Co.,

Inc., 736 F.3d 768, 773 (8th Cir. 2013).

       The ADEA does not set forth an express grant of a right to trial by jury.

When the ADEA was amended to apply to the federal government, Congress

did not grant, to federal employees, a right to a jury trial when they sue their

federal employer (or potential employer)under that provision. Lehman, 453 U.S. at

169.

         The Motion to strike is well taken. See Logan v. Chertoff, No. 4:07-C-

1948-CAS, 2008 WL 922329, at *3 (E.D. Mo. Apr. 2, 2008)(district court granted
federal defendant’s motionto strike jury demand with respect to the claims brought

pursuant to the ADEA); see alsoGiles v. Equal Employment Opportunity Com’n,

520 F. Supp. 1198, 1200 (E.D. Mo. 1981).

                                    Conclusion

      The Court has considered the filings and arguments presented. Based upon

the foregoing considerations Defendant’s Motion to Strike Plaintiff’s Jury

Demand, [Doc. No. 33] is granted.

      Accordingly,

      IT IS HEREBY ORDERED that Defendant’s Motion to Strike Plaintiff’s

Jury Demand, [Doc. No. 33] is granted.

      Dated this 4th day of October, 2018.




                                      ________________________________
                                         HENRY EDWARD AUTREY
                                      UNITED STATES DISTRICT JUDGE
